Citation Nr: 0313456	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to tobacco use in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to July 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In December 2000, the case was remanded to the RO 
for additional adjudication.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  An August 1995 application for benefits did not raise a 
claim for service connection for a pulmonary disorder due to 
tobacco use in service.

2.  A claim for chronic bronchitis and severe obstructive 
lung disease due to tobacco use and addiction to nicotine in 
service was received on August 8, 1998.


CONCLUSION OF LAW

The claim for service connection for chronic obstructive 
pulmonary disease claimed as secondary to tobacco use in 
service is barred by law.  38 U.S.C.A. §§ 1103, 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 3.151(a), 3.155(a), 3.300, 
20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has chronic obstructive pulmonary 
disease due to smoking that began in service.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2002).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2002). 

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  The establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period is not precluded.  38 U.S.C.A. § 1103 
(West 2002).

For claims received by VA after June 9, 1998, disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  Tobacco 
products means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  Service connection is 
not prohibited if disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or that resulted from disease or 
injury that appeared to the required degree of disability 
within any applicable presumptive period.  38 C.F.R. § 3.300 
(2002). 

On August 8, 1998, a claim for service connection for chronic 
bronchitis and severe obstructive lung disease due to tobacco 
use and addiction to nicotine in service was received.  
However, on June 9, 1998, legislation became effective that 
barred service connection for disabilities due to the use of 
tobacco products during service.  Accordingly, the veteran's 
claim is barred by law.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2002). 

The veteran's representative at the Board now argues that a 
claim for service connection for congestive lung disease was 
filed in August 1995 and that this claim predates the bar on 
claims for disability compensation due to tobacco use.  The 
claims file does contain an application for compensation or 
pension (VA Form 21-526) that was received in August 1995.  
It is not, however, an earlier claim for service connection 
for respiratory disability due to tobacco use in service.

As noted above, a claim by a veteran for pension may be 
considered to be a claim for compensation, and vice versa.  
See 38 C.F.R. § 3.151(a).  On the VA Form 21-526 filed in 
August 1995, the veteran listed several claimed disabilities; 
as for any respiratory disability claimed, he listed 
"congestive lung disease July 10, 1995", thus indicating 
its onset was significantly after service.  As for items 19, 
20, and 21 - which were to be skipped if he was not claiming 
compensation for a service-connected disability - he did not 
list any treatment before, during or after service for 
respiratory disability.  With this application, the veteran 
included several documents.  The document concerning 
respiratory disability was a July 1995 statement from a 
private physician, which indicates that the veteran had 
obstructive lung disease that may be exacerbated by work.  
There was no mention of tobacco use in service.  

Additionally, a statement from the veteran that was received 
in December 1995 indicated that his physician had diagnosed 
him with chronic bronchitis.  However, no mention of this 
being related to service or tobacco use was made, either in 
the veteran's statement or in the attached physician's 
statement.  

An application for benefits must identify or reasonably raise 
a claim for the benefit sought.  However, a liberal reading 
of the veteran's August 1995 application and the documents 
submitted in connection with this claim does not raise a 
claim for service connection for a pulmonary disorder due to 
tobacco use in service.  38 C.F.R. §§ 3.151(a), 3.155(a) 
(2002).

An April 1996 rating decision adjudicated the August 1995 
claim and granted entitlement to pension.  It also denied 
service connection for "nervous breakdown" and "aggressive 
reaction".  The April 1996 notification letter included a 
copy of the rating decision.  If it was the veteran's intent 
to apply for service connection for a pulmonary disorder in 
August 1995 and the RO failed to adjudicate such a claim, the 
veteran could - and should -- have raised the issue of 
failure to adjudicate such a claim.  In this case, however, 
no communication from the veteran concerning a claim for 
service connection for a pulmonary disorder due to tobacco 
use in service was received until August 8, 1998.  Since the 
claim was received subsequent to June 9, 1998, the claim is 
barred by law.  There is no entitlement to service connection 
under the law.  38 U.S.C.A. §§ 1103, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 3.151(a), 3.155(a), 3.300, 20.1103 
(2002). 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In December 2000, the Board remanded this case to 
the RO for compliance with this new legislation.  However, 
this is a case where the law is determinative of the issue on 
appeal.  Accordingly, there is no further evidence to be 
developed.  Therefore, VCAA which governs the development of 
evidence for VA claims and appeals is not applicable to this 
case, and no further action is necessary for compliance with 
the VCAA.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to tobacco use in 
service is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

